2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, and 7-8 (in part) and 13 (in part), drawn to a peptide and a pharmaceutical composition comprising the claimed peptide, classified in CPC C07K14/00, for example. The use of a composition recited in claim 13 is interpreted as a product.
II.	Claims 7-11 and 13 (all in part), drawn to a pharmaceutical composition comprising one or more polynucleotides encoding the peptide of claim 1, a vector comprising the polynucleotide and a host cell comprising the vector, classified in CPC C12N15/00, for example. The use of a composition recited in claim 13 is interpreted as a product.
III.	Claim 12 (in part), drawn to a method of preventing or treating a neurodegenerative disease by a protein therapy comprising administering a composition comprising the peptide of claim 1, classified in CPC A61P25/28, for example.
IV. 	Claim 12 (in part), drawn to a method of preventing or treating a neurodegenerative disease by gene therapy comprising administering a composition comprising one or more polynucleotide, a vector comprising the polynucleotide or a host cell comprising the vector, classified in CPC C12N5/10, for example.

3.	The inventions are distinct, each from the other because: Inventions I and II are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed a materially different design, mode of operation, function, or effect. Group I is directed to a peptide and Group II is directed to a polynucleotide, a vector comprising and a host cell. These inventions differ with respect to its composition, structure and use. polynucleotides and polypeptides are structurally distinct molecules. The former are the molecules consisting of purine and pyrimidine, and the later are the molecules consisting of amino acids. A polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  The different combination of purine and pyrimidine of group II can generate a diverse range of sequences of polypeptides in the group I. For example, a point mutation of polynucleotides in the group II can totally change the composition of polypeptides in the group I. Second, the biochemical properties of polypeptides are quite different from those of polynucleotides. The polypeptides can be isolated and analyzed using affinity chromatography or mass spectrophotometry. In addition, they are sensitive to proteinase, which is very different from polynucleotides that are sensitive to DNAase. Third, the biological function and use of polynucleotides are very different from those of polypeptides.  Polynucleotides can be modified and used as a probe labeling with different fluorescence conjugates or radioisotopes to hybridize or detect the message of DNA/RNA. On the other hand, polypeptides function as biological agents that are more involved in targeting, recognition, trafficking, anchoring, and activity execution and regulation. The cellular distribution of polypeptides is very different from that of polynucleotides. Polypeptides could be located on the plasma membrane to function as a receptor to receive the signals. They could be also located in the cytosol or nucleus to regulate other proteins or DNA activity.  In addition, each of the polypeptides or polynucleotides has a unique structural feature, which requires a unique search of the prior art.  The Groups I and II differ in structure and function as they are composed of divergent amino acids and have different biological functions.  A reference to one element would not constitute a reference to another.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Thus, Inventions I-II are patentably distinct from each other. 

4.	The inventions are distinct, each from the other because: Inventions III and IV are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed a materially different design, mode of operation, function, or effect. Group III is directed to a method of treating a neurodegenerative disease by protein therapy using a peptide, whereas Group IV is directed to a method of treating a neurodegenerative disease by gene therapy using a polynucleotide, a vector comprising and a host cell. These inventions differ with respect to the material and steps used in the methods and so do the effects because a protein therapy as in Group III using a peptide differs with respect to its composition, structure and use with polynucleotides, vector and host cells in a gene therapy as in Group IV. Thus, Inventions III and IV are patentably distinct from each other.

5.	Inventions I and III; Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the process for using the nucleic acids or peptides can be practiced with alternative nucleic acids or peptides, and the products as claimed can be used alternatively in a method of making antibodies, a method of screening compounds, and a method for detecting compositions. Thus, Inventions I and III; Inventions II and IV are patentably distinct from each other.

6.	Inventions I and IV; Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Group III is directed to a method of treating a neurodegenerative disease by protein therapy using a peptide, which does not require a polynucleotide, a vector comprising and a host cell as in Group II. In addition, Group IV is directed to a method of treating a neurodegenerative disease by gene therapy using a polynucleotide, a vector comprising and a host cell, which does not require the peptide as in Group I. Thus, Inventions I and IV; Inventions II and III are patentably distinct from each other.

7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
8.	This application contains claims directed to the following patentably distinct species 
A. Sequence: SEQ ID NO:1 or 9 as recited in claim 1.
B. neurodegenerative disease: stroke, paralysis, myocardial infarction, dementia/Alzheimer's disease, Parkinson's disease, multiple sclerosis, Huntington's disease, Pick's disease, and Creutzfeldt-Jakob disease as recited in claims 8.

The species are independent or distinct because they are different sequences and different diseases, and the claims to the different species recite the mutually exclusive characteristics of such species. For sequences, each specific species differs with respect to its composition, structural feature, function and use. The cell components and biological characteristics are very different in different cell types. Consequently, the responses to different biomolecules in different cells are also distinct. Further, the molecular mechanisms underlying the action of each molecule are very different and so are the effects. Thus, these species are patently distinct from each other. In addition, these species are not obvious variants of each other based on the current record.
For diseases, the etiology and potential molecular mechanisms contributed to these pathological conditions are different. For example, the pathology and etiologies of stroke are very different from those of Alzheimer’s disease and the rest of recited diseases. The patient populations in each disease are also very distinct.  For example, the health status, the medication, the diagnosis, and the physiological condition in patients with stroke are very different from those with Alzheimer’s disease and other recited diseases. It requires different diagnoses, equipment, steps and treatments for these different groups of patients. Therefore, each species of diseases is patentably distinct from each other. In addition, these species are not obvious variants of each other based on the current record.

9.	The claims are deemed to correspond to the species listed above in the following manner:
i. If any Group from Groups I-IV is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed molecular embodiment of SEQ ID NO:, a single disclosed species of diseases, or a single grouping of patentably indistinct species of disease set forth above and recited in claims 1 and 8 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 7, 12 and 13 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

11.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 30, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649